19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Stanley JERNIGAN, Plaintifff Appellant,v.Wayne ESTELLA, Warden;  California Department ofCorrections;  State of California;  Barry T. Labarbera,District Attorney;  District Attorney's Office, San LuisObispo County;  The County of San Luis Obispo, California;Edward Williams, Sheriff;  Sheriff's Department, San LuisObispo County;  Patricia Ashbaugh, Attorney;  MunicipalCourt, San Luis Obispo County;  Public Defender's Office,San Luis Obispo County;  James D. Ream, Judge, San LuisObispo Municipal Court;  Edward Woolpert, Judge;  SuperiorCourt, San Luis Obispo County;  George Deukmejian, Governor;State of Oklahoma;  Gary Maynard, Director, OklahomaDepartment of Corrections, State of Oklahoma;  Jeffery S.Wolfe, Magistrate, United States District Court for theNorthern District of Oklahoma;  Frank Thurman;  The TulsaCounty Sheriff's Department;  James Moody, Deputy Sheriff;The County of Tulsa, Oklahoma;  D.E. Cheek, Judge;  RobertW. Duling, Judge;  Commonwealth of Virginia, Defendants Appellees.
No. 93-7250.
United States Court of Appeals,Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 25, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Henry C. Morgan, Jr., District Judge.  (MISC-93-127, MISC-93-128, MISC-93-129, MISC-93-130, MISC-93-131, MISC-93-132, MISC-93-133, MISC-93-134, MISC-93-135, MISC-93-136, MISC-93-137, MISC-93-152)
Robert Stanley Jernigan, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying Appellant's motions for appointment of counsel, and denying reconsideration1 of earlier orders denying in forma pauperis status, in twelve separate civil actions under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny in forma pauperis status and affirm on the reasoning of the district court.2  Jernigan v. Estella, Nos.  MISC-93-127;  MISC-93-128;  MISC-93-129;  MISC-93-130;  MISC-93-131;  MISC-93-132;  MISC-93-133;  MISC-93-134;  MISC-93-135;  MISC-93-136;  MISC-93-137;  MISC-93-152 (E.D. Va.  Oct. 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 Because Appellant's request for reconsideration was filed outside the ten-day period provided by Fed.R.Civ.P. 59, it must be construed as a Rule 60(b) motion


2
 We deny Appellant's Motion to Amend